Citation Nr: 0938888	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-32 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.	Entitlement to service connection for a spinal cord 
injury.

2.	Entitlement to service connection for a bilateral knee 
disorder, including as due to a spinal cord injury.

3.	Entitlement to service connection for a bilateral leg 
disorder, including as due to a spinal cord injury.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served in the United States Naval Reserve and had 
verified active duty in the United States Navy from February 
1962 to January 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

In July 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that, in 1962, he initially injured his 
spinal cord when he was pushed down a ladder while serving 
aboard the USS PRAIRIE.  He testified that a corpsman 
diagnosed a herniated disc at L5 that was treated with light 
duty and medication (see hearing transcript at page 6).  The 
Veteran said that, in 1975, he underwent a laminectomy in 
Fort Smith, Arkansas, that was performed by private physician 
(Id. at 6 and 12).  He denied injuring his knees and legs in 
service and said that his current knee and leg disorders were 
related to his back disorder (Id. at 18).

But, a review of the record reveals some confusion regarding 
the status of the Veteran's VA disability claim.  In sum, the 
Veteran contends that he was previously awarded service 
connection for a back or spine disorder but VA lost or 
misplaced his records.  The Veteran testified that he 
initially filed a claim for VA benefits at the VA in Arkansas 
in 2000 and received (medical) identification cards noting 
that he had a non-compensable service-connected disability 
(Id. at 5).  He said that, after he moved to Hawaii, the 
Honolulu RO requested his file from Arkansas to verify 
service connection so that he could receive medical 
treatment, and it was verified (Id.).  The Veteran stated 
that, after he sought a compensable disability evaluation, he 
was advised that there was no information available on him 
and that he had to file a new claim for benefits (Id. at 6).

Notably, VA medical records from the outpatient clinic in 
Manila, dated from February to November 2004, describe the 
Veteran as having a "SC" lumbar condition" and, on March 
24, 2004, show that he had "SC Low back pain" with an 
injury in service and L 5 laminectomy surgery in 1975.  But 
it is unclear on what that RO and medical facility relied to 
conclude that the Veteran had a "SC" lumbar condition.

In support of his contention that he had a service-connected 
(back/spine) disability, the Veteran submitted a November 
2001 VA Health Eligibility Center computer record (apparently 
from Arkansas) indicating that his patient type was "SC 
VETERAN" and that he was "Svc Connected".  His eligibility 
status was verified and his rated disabilities were 
"SC%:0".  The Veteran's rated disability was paralysis of 
"musculospiral" (musculospinal?) nerve.  The Veteran also 
provided a copy of a January 18, 2006 record from a Honolulu 
VA clinic indicating his eligibility was "SC LESS THAN 50% 
(VERIFIED)", and a copy of a June 12, 2006 Fayetteville, 
Arkansas, computer record indicating that his eligibility as 
"SC LESS THAN 50%:" was "VERIFIED".  Additionally, the 
Veteran submitted copies of three VA medical identification 
cards apparently from Arkansas and Hawaii.  Under his 
photograph, "service connected" was written on each card.

However, according to an August 2006 VA Form 119, a Honolulu 
RO representative contacted a colleague in "Eligibility" 
who confirmed that the November 2001 Eligibility record came 
from Arkansas and that "further research using HINQ shows 
[V]eteran is not service connected", although there is no 
explanation as to the basis of this determination.  The RO 
representative contacted the Veteran by telephone and 
requested copies of any correspondence, a notice letter, or 
rating decision from a VA RO showing that he was awarded 
service connection but the Veteran said he had no paperwork 
because of his move to Hawaii.  His VA medical identification 
card was the only item that he had to show his service 
connection status.  The RO representative indicated that was 
not proof of service connection and that there was no proof 
of his filing a claim for VA disability benefits prior to 
January 2006.

During his July 2009 hearing, the Veteran submitted a copy of 
a February 2007 record request from the Honolulu VA Health 
System to the Little Rock, Arkansas, medical center 
requesting receipt of all records regarding the Veteran 
showing a service connected disability at 0 percent.  At the 
hearing, the Veteran's service representative said that 
"[i]n response to that [record request], Arkansas 
sent...numerous communications that did show that [it] had on 
record that [the Veteran had] a zero percent service 
connected disability for paralysis of the musculoskeletal 
nerve...and that the information that [it] provided was, in 
fact, verified". (Id. at 6).  The Veteran said this 
information was used to provide him with medical care in 
Honolulu.  It is unclear to the Board what, if any, response 
was received to that record request.

Furthermore, the Veteran's representative raised the 
possibility (noted on the Veteran's July 2009 waiver of 
initial RO review of evidence) that another file for the 
Veteran existed under another claim number.  The 
representative said that the Veteran received VA education 
benefits after his discharge from active duty and that "it 
is likely another VA file exists".

Thus, the Board believes further efforts must be made to 
clarify if, in approximately 2000, VA awarded the Veteran 
service connection for a back or spinal disorder and, if not, 
to clarify the basis upon which he received VA medical 
identification cards that describe him as service connected.  

The Veteran's service treatment records reflect that, prior 
to February 1962, he had both active and inactive duty for 
training (ADUTRA and INADUTRA) in the United States Naval 
Reserve.  The November 2001 record discussed above indicates 
that he was separated from service in October 1967, more than 
three years after his discharge from active duty.  Thus, the 
Board believes efforts must be made to verify all the 
Veteran's periods of active and inactive duty for training in 
the United States Naval Reserve.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the 
Department of Navy, the National 
Personnel Records Center, and any other 
appropriate state and federal agency, 
and request all available service 
treatment and personnel records 
associated with any Reserve service 
performed by the Veteran since June 
1961, to specifically include 
verification of all periods of ADUTRA 
and INADUTRA.  If pertinent records are 
not available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in 
the claims file.  The appellant and his 
representative are to be notified in 
writing of any records which cannot be 
secured.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must 
be prepared and added to the claim 
folder.

2.	The RO/AMC should obtain a separate 
claims file or copies of any forms 
completed by the Veteran upon his 
discharge from active duty indicating 
whether he filed to receive (and 
subsequently received) education 
assistance benefits.  Any records 
obtained should be placed in the claims 
folder. If no such records are 
available, this should be noted in the 
claims folder.  The appellant and his 
representative are to be notified in 
writing of any records that cannot be 
secured.  

3.	The RO/AMC should contact the RO in 
Little Rock, Arkansas, in writing, and 
request that it clarify in writing, if 
the Veteran's purported claim for 
service connection for a back or spine 
disorder was granted before or after 
approximately 2000.  If service 
connection was never awarded, that RO 
should describe in writing the 
condition(s) under which the Veteran 
received a VA medical identification 
card describing him as service 
connected.  

4.	The RO/AMC should contact the RO in 
Manila, in writing, and request that it 
explain in writing on what it and the 
outpatient clinic relied to determine 
that the Veteran had a "SC" Lumbar 
condition and "SC" low back pain as 
noted in its March 24, 2004 and 
subsequent outpatient clinic records.  
A written response is requested and the 
Veteran and his representative should 
be so notified writing of that 
response. 

5.	The RO/AMC should request in writing 
that the Honolulu VA Health System 
detail all documents received from the 
Little Rock, Arkansas, medical center, 
in response to the February 16, 2007 
request to fax all records showing the 
Veteran's "service connection at 0 %". 
Copies of those documents should be 
placed in the claims files.  If no 
documents were received, that should be 
noted in writing in the claims file, 
and the Veteran and his representative 
so notified in writing.

6.	Then, the RO/AMC should undertake any 
additional development so indicated by 
the record.  If, and only if, it is 
determined that service connection was 
previously granted for a back/spine 
disorder, the RO/AMC should undertake 
all appropriate development and then 
adjudicate the claim of entitlement to 
a compensable rating for a back/spine 
disability.

7.	Then, the RO/AMC should readjudicate 
the Veteran's claims of entitlement to 
service connection for a spinal cord 
injury, and service connection for 
bilateral leg and knee disorders, 
including as due to a spinal cord 
injury.  If any claim remains denied, 
send him and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


